The opinion of the court was delivered by
Barrett, J.
The pauper’s husband, whose settlement she took, had no settlement in his own right. He was twenty-one years old May 27, 1873. He had married August 17, 1872. About a month before that, his father had given him his time, and was not to claim any of his earnings nor pay any of his debts, and he did not, the son from that time ceasing to live with, or have any relation of subjection to, his father.
On the 19th of March, 1868, the father of the pauper’s hus*65band moved from Middlesex, where he had a settlement, to Brook-field, where he continued thereafter to reside. He was set in the list of Brookfield in 1868-9-70-71 and 72, for more than $3. Whether the pauper had a settlement in Brookfield when the order was made on the 20th of January, 1877, depends on whether her husband derived a settlement in Brookfield from his father. If he was not emancipated either by the giving him his time or by his marriage, it is agreed that he derived such settlement; for his father had resided five full years and more in Brookfield, with the required list, before he became of full age.
If he was emancipated by either of said acts, viz., the giving him his time, or by his marriage, the question is, whether he would have derived such settlement from his father; in other words, had his father got a settlement in Brookfield before such emancipation ? The marriage operated emancipation, as held in Sherburne v. Hartland, 37 Vt. 528. There is no need of determining whether the giving of his time did.
The question then is, whether the setting of the father in the list for five years in succession, with a continuous residence of less than five full years, gave the father a settlement. This depends on the construction given to the fourth subdivision of s. 1, c. 19, Gen. Sts. It is the opinion of the court that the “ for five years in succession ” has reference to the being “ set in the list of such town at the sum of three dollars or upwards,” and not to the preceding clause, “ who shall reside in any town.” That preceding clause is regarded as requiring that the party shall reside in the town as his home, in such way that his ratable estate shall be set in the list for the time required — that he shall be a resident, as distinguished from a non-resident, tax-payor; and that, when he has so resided in the town till his ratable estate has been set in the list of such town for five years in succession, it answers that requirement of the statute, though such residence shall have been less than five full years. This construction seems to be countenanced by comparing this subdivision with the others of that section. But it is not needful to pursue the subject further. As no equity is affected on this subject, and the provisions of the statute are to have operation according to what shall be held to be the *66meaning and force of the terms used, we are not troubled with solicitude lest we should be doing injustice to a party by this construction and application of the statute in question.
Judgment reversed, and judgment that the pauper was duly removed.